MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
                                                                             Jul 06 2018, 9:28 am
regarded as precedent or cited before any
court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ronald J. Moore                                          Curtis T. Hill, Jr.
The Moore Law Firm                                       Attorney General of Indiana
Richmond, Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Taylor D. Johnson,                                       July 6, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         89A05-1709-CR-2245
        v.                                               Appeal from the Wayne Superior
                                                         Court
State of Indiana,
                                                         The Honorable Gregory A. Horn,
Appellee-Plaintiff.                                      Judge

                                                         Trial Court Cause No.
                                                         89D02-1403-FB-005



Barnes, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 89A05-1709-CR-2245 | July 6, 2018                   Page 1 of 6
                                             Case Summary
[1]   Taylor Johnson appeals his conviction for Class B felony aggravated battery.

      We affirm.


                                                      Issue
[2]   Johnson raises one issue, which we restate as whether the evidence is sufficient

      to sustain his conviction.


                                                     Facts
[3]   On January 20, 2014, Michael Cohee and his wife, Lori, were playing pool at

      the E Street Pub in Richmond. Cohee, who is Caucasian, was either excited

      about a pool shot or joking with his friends and used a racial slur in his

      conversation. The racial slur was not directed at any person. Johnson, who is

      African American, was also playing pool, overheard the slur, and reacted

      angrily. Johnson hit Cohee on the hand with a pool cue. Eventually, the bar’s

      security, Joshua Hayes, escorted Johnson out of the bar. Hayes asked the

      Cohees to leave a few minutes later.


[4]   After the Cohees left the bar, Johnson confronted them. Johnson tried to punch

      Cohee, but Cohee was able to block the first punch. When Johnson punched

      Cohee again, Cohee’s feet came off the ground, and his head hit a concrete

      wall. Cohee was knocked unconscious, and he was transported to the local

      hospital. Cohee had a fracture to the back of his skull, an intracranial

      hemorrhage, and an injury to the brain tissue. He was transferred to Methodist

      Hospital in Indianapolis, where he remained for the next month. Physicians
      Court of Appeals of Indiana | Memorandum Decision 89A05-1709-CR-2245 | July 6, 2018   Page 2 of 6
      had to drill a hole in his skull to relieve pressure and place him in a coma. He

      was eventually transferred to a rehabilitation hospital, where he had to learn to

      swallow, walk, talk, and eat again. He has long-term side effects from the

      injury, including a seizure disorder, memory problems, and weakness and

      numbness on his right side.


[5]   The State charged Johnson with two counts of Class B felony aggravated

      battery, and a jury found Johnson guilty as charged. 1 The trial court sentenced

      him only on the first aggravated battery charge and sentenced him to ten years

      in the Indiana Department of Correction. Johnson now appeals.


                                                      Analysis
[6]   Johnson argues that the evidence is insufficient to sustain his conviction. In

      reviewing the sufficiency of the evidence, we neither reweigh the evidence nor

      judge the credibility of witnesses. Willis v. State, 27 N.E.3d 1065, 1066 (Ind.

      2015). We only consider “the evidence supporting the judgment and any

      reasonable inferences that can be drawn from such evidence.” Id. A conviction

      will be affirmed if there is substantial evidence of probative value supporting

      each element of the offense such that a reasonable trier of fact could have found

      the defendant guilty beyond a reasonable doubt. Id. “‘It is the job of the fact-

      finder to determine whether the evidence in a particular case sufficiently proves




      1
       Count I alleged that Johnson knowingly or intentionally inflicted injury on a person that created a
      substantial risk of death. Count II alleged that Johnson knowingly or intentionally inflicted injury on a
      person that caused protracted loss or impairment of the function of a bodily member or organ.

      Court of Appeals of Indiana | Memorandum Decision 89A05-1709-CR-2245 | July 6, 2018                 Page 3 of 6
      each element of an offense, and we consider conflicting evidence most

      favorably to the trial court’s ruling.’” Id. at 1066-67 (quoting Wright v. State, 828

      N.E.2d 904, 906 (Ind. 2005)).


[7]   At the time of the offense, Indiana Code Section 35-42-2-1.5, which governs the

      offense of aggravated battery, provided:


              A person who knowingly or intentionally inflicts injury on a
              person that creates a substantial risk of death or causes:


              (1) serious permanent disfigurement;


              (2) protracted loss or impairment of the function of a bodily
              member or organ; or


              (3) the loss of a fetus;


              commits aggravated battery, a Class B felony.


      Count I alleged that Johnson knowingly or intentionally inflicted an injury on a

      person that created a substantial risk of death.


[8]   Johnson concedes that the injury suffered by Cohee created a substantial risk of

      death. However, he contends that “there is no evidence that Mr. Johnson

      intended to cause or create those particular injuries.” Appellant’s Br. p. 18.

      Johnson argues that “knowingly or intentionally” mens rea applies to each

      element of the offense including the creation of a substantial risk of death.

      According to Johnson, Cohee’s severe injuries were “an unforeseeable result of


      Court of Appeals of Indiana | Memorandum Decision 89A05-1709-CR-2245 | July 6, 2018   Page 4 of 6
       Mr. Johnson’s intended battery.” Id. at 15. Johnson contends that “[a] single

       punch to the face should be insufficient as a matter of law for a jury to

       reasonably infer that a puncher intended an aggravated battery.” Id. at 14.


[9]    Johnson acknowledges that this interpretation conflicts with Lowden v. State, 51

       N.E.3d 1220 (Ind. Ct. App. 2016), trans. denied. In Lowden, the defendant’s

       single punch knocked the victim unconscious and broke his jaw in two places.

       The defendant was found guilty of aggravated battery. On appeal, we held that

       “the severity of the injury is not an element of the prohibited conduct, but a

       result of it.” Lowden, 51 N.E.3d at 1223. “Accordingly, the State was required

       to prove only that Lowden knowingly or intentionally inflicted injury upon [the

       victim] and not that Lowden knew he would cause serious bodily injury.” Id.

       We decline Johnson’s invitation to “limit the holding in Lowden or reverse it

       entirely.” Appellant’s Br. p. 24. Rather, based on Lowden, the State was not

       required to prove that Johnson intended Cohee’s severe injuries.


[10]   The State presented evidence that Johnson punched Cohee with sufficient force

       to knock Cohee off his feet and hit his head on a concrete wall. The injury

       caused severe injuries, including a “severe traumatic brain injury.” Tr. Vol. II

       p. 63. Cohee almost died because of the injuries. The evidence is sufficient to




       Court of Appeals of Indiana | Memorandum Decision 89A05-1709-CR-2245 | July 6, 2018   Page 5 of 6
       demonstrate that Johnson intentionally inflicted injury on Cohee and that the

       injury created a substantial risk of death.2


                                                   Conclusion
[11]   The evidence is sufficient to sustain Johnson’s conviction for Class B felony

       aggravated battery.


[12]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       2
         Johnson also seems to argue that that Cohee’s alcohol consumption or ice on the ground caused his
       injuries. Johnson made this argument to the jury, and the jury rejected the argument. Johnson is merely
       asking that we reweigh the evidence, which we cannot do. Willis, 27 N.E.3d at 1066.

       Court of Appeals of Indiana | Memorandum Decision 89A05-1709-CR-2245 | July 6, 2018             Page 6 of 6